Citation Nr: 0003192	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-19 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for myalgia of the 
back, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied an increased evaluation 
for myalgia of the back.  


FINDING OF FACT

The veteran's pain caused by myalgia of the back cannot be 
differentiated from pain caused by his lumbar spine 
degenerative disc and degenerative joint disease and is 
currently manifested by severe limitation of motion on flare-
ups.  


CONCLUSION OF LAW

The schedular criteria for a disability rating of 40 percent 
for myalgia of the back have been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 
5299-5292 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran was initially granted service connection for 
myalgia of the back at a noncompensable evaluation in March 
1946.  In February 1994, he requested a compensable rating, 
but the claim was denied in August 1994.  Following testimony 
at a hearing before the RO in June 1995, a hearing officer in 
December 1995 also denied an increased rating.  The veteran 
then filed a notice of disagreement.  In May 1996, based on 
the receipt of additional evidence, the RO granted a 
compensable evaluation of 10 percent, effective from the date 
of the reopened claim, and issued a supplemental statement of 
the case in September 1996.  The veteran completed his appeal 
that same month.  He testified at a Board hearing at the RO 
in May 1998.  Subsequently, the Board remanded the issue for 
further development, and in April 1999, the RO increased the 
evaluation to 20 percent, effective from the date of the 
reopened claim.  

The veteran contended at his Board hearing in May 1998 that 
he had suffered from back pain due to carrying a heavy pack 
in World War II, explaining that he had had to be 
hospitalized the following morning with a high temperature 
and swelling in his groin.  Now, he alleges, he has constant 
severe back pain, which goes down his right leg.  After he 
cuts his yard or works in his vegetable garden, he cannot 
sleep at night because of the pain.  When he drives, he has 
to put his left foot on the brake because using his right 
foot too painful for him.  When taking a shower, he cannot 
dry himself off with a towel below his knees.  He can bend 
forward and touch his knees and put his socks on by putting 
his foot on a chair.  The pain is now so severe that he must 
wear a back brace, carry a cane, and sometimes use a walker.  

The veteran's service medical records are negative as to 
complaints of back pain, nor was he treated for back pain, 
nor did he receive a diagnosis relating to a spinal disorder.  
His December 1945 separation examination, however, noted a 
vague reported history of an injury to his back as a civilian 
which would recur with heavy lifting.  He stated, however, 
that his back did not bother him at the time of the 
separation examination.  

A February 1994 report of treatment, which was signed by a 
private physician, Jerry Fairchild, M.D., noted that the 
veteran had severe low back and right leg pain.  Radiographic 
and neurological studies had shown intervertebral disc 
syndrome of L5, S1.  The prognosis was undetermined.

A VA disability evaluation examination report in July 1994 
included the veteran's symptoms of low backache, with pain 
often radiating to the lower extremities; difficulty in 
bending; and inability to stand or walk more than 1 or 2 
hours.  The veteran was observed to walk satisfactorily and 
to be ambulatory without any assistance.  He had no postural 
abnormalities or fixed deformity.  He did not show muscle 
spasm.  Range of motion studies were accomplished, showing 
forward flexion to 80 degrees, backward extension to 15 
degrees, left and right lateral flexion to 15 degrees; 
rotation to left and right both 30 degrees. Examiner did find 
objective evidence of pain on motion.  There was no 
neurological involvement.  Reports of x-rays of the 
lumbosacral spine revealed marked arthritic changes.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine.  

VA outpatient treatment records refer to a backache, reported 
in August 1994, and to osteoarthritis of the lumbosacral 
spine in September 1994.  

Records received from Victor Jackson, M.D., a private 
physician, mentioned occasional back pains in an April 1989 
clinical note and an impression of degenerative joint disease 
on an office visit report in July 1991.  June 1995 records 
disclosing treatment for several unrelated disorders included 
a undated problem list of six medical problems without 
reference to a back disability. 

VA outpatient treatment reports, dating from February 1995 to 
May 1995, did not refer to a back disorder.  

A February 1996 injury report, completed by Dr. Gary Black, a 
chiropractor, stated that his findings had included left 
antalgia restricted lumbar spinal motion with paravertebral 
muscle spasm.  This condition, however, was not considered a 
permanent defect.  Although Dr. Black repeated the veteran's 
statement of an injury to his back during World War II, he 
also stated that the current accident or injury was the only 
cause of the veteran's present condition.  Treatment was with 
spinal manipulation, cryotherapy, and electric muscle 
stimulation.  An x-ray had shown subluxation of L4.  

Records Robert S. Taylor, M.D., dating from June to August 
1996, indicate that he had treated veteran for a prostate 
disorder.  These records also mentioned complaints of back 
pain and prescriptions of Motrin.  

VA outpatient treatment reports, dating from November 1995 to 
June 1998, indicate treatment for several medical disorders, 
including degenerative joint and degenerative disc disease, 
without reference to myalgia.  In November 1995, the veteran 
requested a back brace.  He was seen for back complaints 
approximately five times in each of the three years 
encompassing 1996 through 1998.  

A second VA orthopedic examination report, this in February 
1999, related a medical history as provided by the veteran.  
His chief complaint was low back pain.  He reported having 
been injured in the service, resulting in a diagnosis of 
myalgia of the back.  According to his claims file, he 
currently carried a diagnosis S1 radiculopathy.  He claimed 
that his back pain was constant and precipitated by any 
movement.  It was relieved by pain medication.  On flare-ups, 
he said, he was unable to bend, unable to dry his left foot 
when bathing, unable to put on his socks, and unable to 
fasten his Velcro shoes.  Physical examination included range 
of motion studies, which disclosed flexion from 0 to 70 
degrees, although he was unable to extend fully, lacking 2 
degrees of full extension.  Rotation was from 0 to 10 
degrees.  Lateral bending was 0-6 degrees bilaterally.  He 
exhibited pain with all ranges of motion.  His gait showed a 
slight limp favoring his right leg.  He had tenderness over 
his lumbar paraspinal musculature, but no spasms were found.  
Straight leg raising was positive at 30.  The assessment was 
degenerative disc disease and degenerative joint disease of 
the lumbar spine with a documented S1 radiculopathy.  

Indicating that she had reviewed claims file, this examiner 
stated that the veteran had been service connected for lower 
back myalgia.  She opined that it would be difficult to 
distinguish between the pain caused by myalgia and pain due 
to degenerative joint disease and disc disease.  Referring to 
the veteran's reported functional limitations, she believed 
that flare-ups would cause additional functional limitations 
and that on flare-ups, the veteran would be unable to do much 
of anything.  

II.  Legal Analysis

The veteran has presented a well-grounded claim for a higher 
disability evaluation for myalgia of the back within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
condition has become more severe is well grounded where the 
condition was previously service connected and rated and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the prior 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
The veteran's treatment records have been associated with the 
claims file, and he has been accorded appropriate VA 
examinations.  There is no indication that additional 
potentially relevant medical records exist that should be 
obtained before a decision on the merits.  Accordingly, no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Shortly after his discharge from service, the veteran was 
granted service connection for myalgia of the back.  Myalgia 
is defined as pain in a muscle or muscles.  Dorland's 
Illustrated Medical Dictionary, 27th Edition, W.B. Saunders 
Company, Harcourt Brace Jovanovich, Inc., 1083 (1988).  
Another term that may be applied to such low back 
symptomatology is "lumbago."  

The veteran is currently evaluated at 20 percent under 
38 C.F.R. 4.71a, Diagnostic Code § 5295, pertaining to 
lumbosacral strain.  If the disorder is severe, with listing 
of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent evaluation is warranted.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent evaluation is 
warranted.  With characteristic pain on motion, a 10 percent 
evaluation is warranted.  If there are slight subjective 
symptoms only, the disorder is noncompensable.  

In reviewing the evidence relative to the requirements of 
this code, the Board is unable to conclude that the veteran's 
physical impairment due to myalgia is severe.  Recent VA 
examinations did not note a listing of the spine or marked 
limitation of forward bending in standing position.  VA 
considers normal forward flexion to be 95 degrees.  VA 
examinations found forward flexion on range of motion studies 
to be 80 in 1994 and 70 in 1999.  Such limitation of forward 
bending can, in no way, be considered to be "marked."  
Additionally, while some loss of lateral motion with 
osteoarthritic changes was reported, these signs alone, 
without with spinal listing or marked limitation of forward 
bending, are not sufficient to warrant an evaluation of 40 
percent.  Moreover, neither the 1994 examination nor the 1999 
examination found any evidence of abnormal mobility on forced 
motion, muscle spasm, or loss of unilateral spine motion in 
standing position.  Lateral bending, in fact, was found on 
both examinations to be equal bilaterally.  The veteran's 
objective symptoms, comprise mainly of a moderate limitation 
of motion in forward bending and symptoms complained of in 
service and presently-- pain in his lower back.  His 
disorder, therefore, does not even approach the criteria for 
a 40 percent evaluation under this code.  

The Board has also considered an evaluation based on 
38 C.F.R. § 4.71a, Diagnostic Code 5292, relative to 
limitation of motion of the lumbar spine.  If the limitation 
is severe, a 40 percent evaluation is warranted; if moderate, 
a 20 percent evaluation, and if slight a 10 percent 
evaluation.  The veteran's forward flexion can best be 
described as slight, as he has loss of motion of only about 
30 percent or less of normal.  Limitation of extension on the 
first examination can be characterized as moderate and on the 
second as slight.  Lateral flexion and rotation on the first 
examination can be characterized respectively as moderate and 
slight, and on the second as severe.  As to rotation, the 
loss of motion was slight, and on the second as severe.  
Considering all of the examination results under this code, 
the overall limitation may best be considered as moderate.  

However, on competent medical examination, the doctor has 
stated that the veteran is likely to experience additional 
functional limitation on flare-ups, beyond that exhibited on 
examination.  While the Board recognizes that the veteran has 
co-existing back disorders of degenerative disc disease and 
degenerative joint disease, which are not service connected, 
the examiner has said that it is difficult to distinguish 
between pain attributable to myalgia and that which is 
attributable to degenerative disc disease or degenerative 
joint disease.  If the examiner is unable to distinguish 
between disability attributable to the service-connected 
condition and the non-service-connected condition, the Board 
certainly lacks the expertise to make such a distinction, in 
the absence of some medical evidence on which to base such a 
distinction.  Accordingly, on the basis that the recent 
examination has shown lateral flexion and rotation which can 
only be interpreted as severe in degree, and recognizing that 
the additional functional limitations caused by pain during 
flare-ups is likely to result in severe limitation of motion, 
the Board finds that the evidence is at least in equipoise 
and warrants a 40 percent disability rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  


ORDER

An evaluation of 40 percent for myalgia of the back is 
granted, subject to regulations governing the payment of 
monetary benefits.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

